Exhibit 10.1 

 

 

 

 

 

 

 

Master Distribution Agreement

 

between

Creative Realities, Inc.

and

InReality, LLC

 

dated as of: June 19, 2020

 





 

 



Distribution Agreement

 

This Distribution Agreement (“Agreement”), dated as of June 19, 2020, is entered
into by and between Creative Realities, Inc., a Minnesota corporation (“Master
Distributor”), and InReality, LLC, a Wisconsin limited liability company
(“Seller”, and together with Master Distributor, the “Parties”, and each, a
“Party”).

 

RECITALS

 

A.              Master Distributor is in the business of providing and selling
digital marketing technology and solutions to companies and organizations in the
United States.

 

B.              Seller is in the business of developing, manufacturing, and
selling digital temperature solutions, including the Goods (as defined below),
and providing corresponding software-as-a-service platforms;

 

C.              Master Distributor wishes to purchase the Goods from Seller and
resell the Goods to Customers (as defined below), subject to the terms and
conditions of this Agreement; and

 

D.              Seller wishes to sell the Goods to Master Distributor and
appoint Master Distributor as an exclusive distributor of the Goods in the
Territory under the terms and conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set out herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

 

Capitalized terms have the meanings set out in this Section, or in the Section
in which they first appear in this Agreement.

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena, or investigation of any nature, civil, criminal, administrative,
regulatory, or other, whether at law, in equity, or otherwise.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, this Person.




“Agreement” means this Distribution Agreement (including all of its schedules,
exhibits, and attachments), as the same may be amended from time to time.

 



1

 

 

“Business Day” means any day except Saturday, Sunday, or any day other than
Saturday, Sunday, or a federal holiday.

 

“Claim” means any Action made or brought against a Person entitled to
indemnification under Article XIV.

 

“Confidential Information” has the meaning set out in Article XI. 

 

“Confirmation” has the meaning set forth in Section 6.03.

 

“Control” (and with correlative meanings, the terms “Controlled by” and “under
common Control with”) means, regarding any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of another Person, whether through the ownership of voting securities,
by contract, or otherwise.

 

“Customer” means a purchaser that is (a) a reseller or distributor, whether or
not located in the Territory, who purchases Goods for resale to End Users
located in the Territory or (b) an End User in the Territory.

 

“Defective” means not conforming to the warranties in Section 13.01.

 

“Defective Goods” means goods that are Defective, which for the avoidance of
doubt, includes any Nonconforming Goods accepted by Master Distributor under
Section 7.03.

 

“Delivery Date” means the delivery date for Goods ordered hereunder that is set
out in a Purchase Order.

 

“Delivery Location” means the street address specified in the applicable
Purchase Order.

 

“Disclosing Party” has the meaning set out in Section 11.01. 

 

“Dispute” has the meaning set out in Section 17.13.

 

“Dispute Notice” has the meaning set out in Section 17.13.

   

“Effective Date” means the date first set out in the Preamble to this Agreement.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

 

“End User” means the final purchaser that (a) has acquired a Good from Master
Distributor for (i) its own and its Affiliates’ use and not for resale,
remarketing, or distribution or (ii) incorporation into its own services and (b)
is an individual or entity, other than any Governmental Authority, located in
the Territory. The term “End User” explicitly includes individuals or entities
whose operations are headquartered within the Territory, but who acquire Goods
from Master Distributor for its own and its Affiliates’ use outside of the
Territory.

 



2

 

 

“Excess Goods” means Goods that, when counted together with all other Goods
having the same UPC or SKU, as applicable, and received by Master Distributor
under the same Purchase Order, are in excess of the quantities of the Goods
ordered under that Purchase Order.

 

“Force Majeure Event” has the meaning set out in Section 17.16.

 

“Forecast” means, regarding any three-month period, a good faith, non-binding
forecast of Master Distributor’s demand for each calendar month during the
period, by Goods, which approximates, as nearly as possible, based on
information available at the time to Master Distributor, the Purchase Orders
Master Distributor will place in these future calendar months.

 

“Goods” means those goods that are identified in Schedule 1, as it may be
revised by the Parties pursuant to Section 5.04 from time to time, including any
Software developed by Seller which is embedded in the Goods. For the purposes of
Section 7.03 and Section 7.05, Goods are deemed to include Nonconforming Goods.

 

“Governmental Authority” means any federal, state, local, or foreign government
or political subdivision thereof, or any agency or instrumentality of the
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority, or quasi-governmental authority (to the
extent that the rules, regulations, or orders of this organization or authority
have the force of Law), or any arbitrator, court, or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, award, or determination entered by or with any Governmental
Authority, including, without limitation, with respect to COVID-19 or any other
epidemic or pandemic illness.

 

“Initial Term” has the meaning set out in Section 10.01.

 

“Intellectual Property Rights” means all industrial and other intellectual
property rights comprising or relating to: (a) Patents; (b) Trademarks; (c)
internet domain names, whether or not Trademarks, registered by any authorized
private registrar or Governmental Authority, web addresses, web pages, website,
and URLs; (d) works of authorship, expressions, designs, and design
registrations, whether or not copyrightable, including copyrights and
copyrightable works, software, and firmware, application programming interfaces,
architecture, files, records, schematics, data, data files, and databases and
other specifications and documentation; (e) Trade Secrets; (f) semiconductor
chips, mask works and the like; and (g) all industrial and other intellectual
property rights, and all rights, interests, and protections that are associated
with, equivalent or similar to, or required for the exercise of, any of the
foregoing, however arising, in each case whether registered or unregistered and
including all registrations and applications for, and renewals or extensions of,
these rights or forms of protection under the Laws of any jurisdiction
throughout in any part of the world.

 



3

 

 

“Last-Time Buy Period” has the meaning set out in Section 5.04(a).

 

“Law” means any statute, law, ordinance, regulation, rule, code, constitution,
treaty, common law, Governmental Order, or other requirement or rule of law of
any Governmental Authority.

 

“Losses” has the meaning set out in Section 14.01.

 

“Manufacturer” has the meaning set out in Section 5.08.

 

“Master Distributor” has the meaning set out in the preamble of this Agreement.

 

“Master Distributor Contract” means any material contract or agreement to which
Master Distributor is a party or to which any of its material assets are bound.

 

“Master Distributor Indemnitees” has the meaning set out in Section 14.01.

 

“Master Distributor’s Trademarks” means all Trademarks owned by or licensed to
Seller and set out in Schedule 3.

 

“Nonconforming Good” means any good received by Master Distributor from Seller
under a Purchase Order that: (a) is not a Good; (b) does not conform to the UPC
or SKU listed in the applicable Purchase Order; or (c) on visual inspection,
Master Distributor reasonably determines are otherwise Defective.

 

“Notice” has the meaning set out in Section 17.04.

 

“Notify” means to give Notice.

 

“Party” has the meaning set out in the Preamble to this Agreement.

 

“Patents” means all patents (including all reissues, divisionals, provisionals,
continuations, and continuations-in-part, re-examinations, renewals,
substitutions, and extensions thereof), patent applications, and other patent
rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor’s certificates, petty patents, and patent utility
models).

 

“Person” means any individual, partnership, corporation, trust, limited
liability entity, unincorporated organization, association, Governmental
Authority, or any other entity.

 

“Personnel” means agents, employees, or subcontractors engaged or appointed by
Seller or Master Distributor, as applicable.

 

“Platform” means the software-as-a-service (SaaS) platform and related services
including any documentation; modified versions of the Platform; enhancements;
derivations; upgrades; data tables; software code; any application program
interface (“API”), device driver interface, or any other interface developed by
Seller and future versions of the Platform provided by Seller from time to time
in connection with the Goods.

 



4

 

 

“Post-Term Resale Period” has the meaning set out in Section 10.06.

 

“Price” has the meaning set out in Section 5.02.

 

“Purchase Order” means Master Distributor’s then-current standard form purchase
order.

 

“Purchase Order Transaction Terms” means any one or more of the following terms
specified by Master Distributor in a Purchase Order pursuant to Section 6.02:
(a) the Goods to be purchased, including the, UPC or SKU, as applicable; (b) the
quantity of each of the Goods ordered; (c) the Delivery Date; (d) the unit Price
for each of the Goods to be purchased; (e) the shipment date (f) the billing
address; and (g) the Delivery Location.

 

“Receiving Party” has the meaning set out in Section 11.01.

 

“Renewal Term” has the meaning set out in Section 10.02.

 

“Representatives” means a Party’s Affiliates, employees, officers, directors,
partners, shareholders, agents, attorneys, third-party advisors, successors, and
permitted assigns.

 

“Return Credit” with respect to any Good means a credit to Master Distributor in
an amount equal to the Price less any price protection credits, but not
including any early payment or prepayment discounts, if any.

 

“Seller” has the meaning set out in the Preamble of this Agreement.

 

“Seller Contract” means any material contract or agreement to which Seller is a
party or to which any of its material assets are bound.

 

“Seller’s Intellectual Property Rights” means all Intellectual Property Rights
owned by or licensed to Seller.

 

“Seller’s Trademarks” means all Trademarks owned by or licensed to Seller and
set out in Schedule 4.

 

“Software” means all software or programming provided by Seller that is
integrated into, necessary for the proper operation of, or otherwise related to
the Goods; provided, however, that “Software” shall not include (a) the Platform
and (b) any API, device driver interface, or any other interface developed by
Master Distributor from software owned by the Master Distributor or any third
party to integrate into or interface with the Platform or any Software.

 

“Subsidiary” means any majority-owned direct or indirect subsidiary or Affiliate
of Master Distributor.

 



5

 

 

“Term” has the meaning set out in Section 10.02.

 

“Territory” has the meaning set forth in a Territory Addendum, which territory
may be expanded from time to time by agreement of the parties hereto as set
forth in one or more Territory Addendums.

 

“Territory Addendum” means each territory addendum executed by the Parties from
time to time substantially in the form of Addendum A, which sets forth, among
other things, the Territory and Prices that shall be subject to this Agreement
with respect to the Territory therein. Upon execution of a Territory Addendum by
each Party, such Territory Addendum shall be deemed to be incorporated into and
a part of this Agreement.

 

“Trademarks” means all rights in and to U.S. and foreign trademarks, service
marks, trade dress, trade names, brand names, logos, trade dress, corporate
names, and domain names and other similar designations of source, sponsorship,
association or origin, together with the goodwill symbolized by any of the
foregoing, in each case whether registered or unregistered and including all
registrations and applications for, and renewals or extensions of, these rights
and all similar or equivalent rights, or forms of protection in any part of the
world.

 

“Trade Secrets” means all inventions, discoveries, trade secrets, business, and
technical information and know-how, databases, data collections, patent
disclosures, and other confidential and proprietary information and all rights
therein.

 

“Warranty Period” has the meaning set out in the written warranty statement
provided by Seller to End User as described in Section 13.01.

ARTICLE II

MASTER DISTRIBUTOR RIGHTS

  

 

Section 2.01 Exclusive Appointment. Seller appoints Master Distributor to act as
its exclusive distributor, subject to the Minimum Order Obligations set forth in
Addendum A and B, of Goods to Customers in each Territory during the Term and
the Post-Term Resale Period in accordance with the terms and conditions of this
Agreement, and Master Distributor accepts such appointment. The above
appointment made herein establishes Master Distributor as the master distributor
to Customers, including distributors, resellers, and End Users. Nothing
contained herein shall restrict Master Distributor from having the right to
obtain or retain the rights to resell any other goods, including goods that may
compete with the Goods.

 

Section 2.02 Distributors, Resellers, and Referrals. Master Distributor may
appoint distributors and establish reseller and referral programs as it
determines appropriate in its sole and absolute discretion for the effective
distribution of Goods under this Agreement. Master Distributor shall bear all
costs related to any reseller or referral programs.



6

 

ARTICLE III

ORDER OF PRECEDENCE

 

Section 3.01 Order of Precedence. The express terms and conditions contained in
this Agreement, the Territory Addendums and the Purchase Order Transaction Terms
exclusively govern and control each Party’s respective rights and obligations
regarding the purchase and sale of the Goods, and the Parties’ agreement is
expressly limited to such terms and conditions. Notwithstanding the foregoing,
if any terms and conditions contained in a Territory Addendum or Purchase Order
conflict with any terms and conditions contained in this Agreement, the order of
precedence is: (a) the Purchase Order Transaction Terms of the relevant Purchase
Order; (b) the Territory Addendum; (c) the Agreement; and (d) the remaining
non-conflicting terms of the relevant Purchase Order.

  

Section 3.02 Additional or Different Terms. Without limiting the foregoing, any
additional, contrary, or different terms contained in any Confirmation,
invoices, or other communications, and any other attempt to modify, supersede,
supplement, or otherwise alter this Agreement, are deemed rejected by Master
Distributor and will not modify this Agreement or be binding on the Parties
unless such terms have been fully approved in a signed writing by authorized
Representatives of both Parties.

ARTICLE IV

PROMOTION AND MARKETING

  

Section 4.01 Master Distributor Performance Obligations. Master Distributor
shall:

 

(a)  use commercially reasonable efforts to market, promote, and resell the
Goods to Customers;

 

(b)  maintain a place or places of business, including adequate office, storage,
and warehouse facilities and all other facilities as required for Master
Distributor to perform its duties under this Agreement;

 

(c)  purchase and maintain a representative quantity of the Goods sufficient for
and consistent with Master Distributor’s Customers’ sales needs; provided,
however, that Master Distributor will not be responsible under this Agreement
for any failure to purchase or maintain a sufficient quantity of Goods caused by
any act or omission by Seller or Manufacturer.

 

(d)  establish and maintain a sales and marketing organization sufficient to
develop the market potential for the sale of the Goods, and independent sales
representatives, a distribution organization, and facilities sufficient to make
the Goods available for shipment by Master Distributor to each Customer;

 





(e) either directly or indirectly through all other resellers, require all End
Users to agree to the Seller’s Terms of Use prior to accessing the Platform;

 

(f) create and launch marketing, promotion, and sales materials, campaigns, and
programs to promote sales of the Goods to Customers; and

 



7

 

 

(g) not make any false or misleading representations or warranties to any
Customer regarding Seller or the Goods.‌

 

Section 4.02 Seller Performance Obligations. Seller shall:

 

(a) provide any necessary information, material, and support as Master
Distributor may reasonably request regarding the marketing, promotion, and sale
of Goods and shall notify Master Distributor promptly in the event of any
material changes in such information;

 

(b)  provide Master Distributor such marketing, promotional, sales, and
technical literature and samples of Goods as Master Distributor may reasonably
consider necessary to assist with the promotion of the Goods;‌

 

(c) clearly state that Master Distributor is the exclusive distributor of the
Goods in the Territory (as long as Master Distributor has the right to be
exclusive) in all public-facing documentation relating to the Goods, including,
without limitation, on Seller’s website and in all marketing, promotional, and
sales materials and press releases, except to the extent approved by advance
written consent of Master Distributor;

 

(d) allow Master Distributor to participate in any marketing, promotion, and
sales programs, campaigns, or events that Seller may make generally available to
its authorized distributors of Goods; and

 

(e) refer all inquiries for the Goods that Seller receives directly to Master
Distributor in each Territory.

ARTICLE V

AGREEMENT TO PURCHASE AND SELL THE GOODS

 

Section 5.01 Terms of the Sale. Seller shall make available and sell Goods to
Master Distributor at the Prices and on the terms and conditions set out in this
Agreement. Subject to Seller’s rights under Addendum A, Master Distributor is
not required to purchase any minimum amount or quantity of the Goods.

 





Section 5.02 Price and Payment Terms. The prices (“Prices”) and payment terms
for Goods sold under this Agreement in each Territory shall be set forth in a
Territory Addendum to this Agreement. Except as set forth in a Territory
Addendum, all Prices are exclusive of all costs and expenses relating to
packing, crating, boxing, transporting, loading and unloading, customs, taxes,
tariffs and duties, insurance, and any other similar financial contributions or
obligations relating to the production, manufacture, sale, and delivery of the
Goods. All Prices are firm and are not subject to increase or decrease for any
reason, including changes in market conditions, increases in raw material,
component, labor, or overhead costs or because of labor disruptions, or
fluctuations in production volumes, except by mutual written agreement by the
Parties in accordance with Section 17.10.

 

 

8

 

 



Section 5.04 Availability/Changes in Goods. Seller shall:

 

(a)  provide Master Distributor with six (6) months’ Notice before discontinuing
a Good (the period of time from the delivery of Notice through the end of the
notice period, the “Last-Time Buy Period”) and Master Distributor may, at its
sole discretion, return any such discontinued Goods in its inventory in
accordance with Section 7.04 or exercise its last-time buy rights under Section
5.05;

 

(b) provide and implement such updates to the Software and the Platform, and on
such schedule, as reasonably necessary to maintain the full operation and
functionality of the Goods and the Platform in accordance with Section 13.01,
and notify Master Distributor at least seven (7) days before the date of any
such update;

 

(c)  notify Master Distributor at least thirty (30) days before the date that
Seller introduces any new version of a Good, a new good similar to a Good, or
replacement of a Good and make such good available for resale by Master
Distributor on or before the date it is first introduced in the marketplace and
the parties shall negotiate in good faith for the pricing and other terms of
such new Good; and

 

(d) not change any Goods or parts or accessories thereto, except as expressly
contemplated in this Agreement, without fourteen (14) days’ Notice to Master
Distributor.

  

The Parties may, upon mutual agreement, add or make changes to the Goods listed
on, or remove certain Goods from, Schedule 1, in each case without obligation to
modify or change any Goods previously delivered or to supply new Goods meeting
earlier specifications.

 

Section 5.05 Last-Time Buy. Master Distributor may, but will have no obligation
to, make last-time buys during the Last-Time Buy Period of enough Goods to
fulfill its then-pending and Forecasted commitments to Customers. Seller shall
use commercially reasonable efforts to supply the last time buy and is in no
event required to supply any Good if Seller reasonably determines that (a) the
Good is infringing or (b) the sale would violate any Law.

 

Section 5.06 Allocation. Subject to Section 5.04, Seller shall employ its best
efforts to ensure the production and maintenance of a sufficient Goods inventory
and production capacity to permit it to fill Master Distributor’s orders as set
forth in any Forecast. In the event of any shortage of Goods in Seller’s
inventory, Seller shall, on order by Master Distributor, ship to Master
Distributor at least as many units of the Good as Seller ships to any other
customer who has historically ordered similar quantities of Goods, taking into
account all customers’ purchase histories and industries, among other things. If
any Good is subject to limited availability at any time and Master Distributor
has placed Purchase Orders for such Good, then either before or after the date
such Good becomes subject to limited availability, Seller agrees to Notify
Master Distributor before filling any Purchase Order for such Good, and Master
Distributor has the right, in its sole discretion and without liability or
penalty, to cancel any existing Purchase Order for such Good as the Master
Distributor’s sole and exclusive remedy.

 



9

 

 

Section 5.07 Repurchase by Seller.

 

(a) Mandatory Repurchase. Upon Seller’s termination of this Agreement for any
reason, Seller shall repurchase from Master Distributor all Goods remaining in
Master Distributor’s inventory as of the date of such termination for which
Master Distributor, its Affiliates, and any distributor or reseller have no
outstanding commitments to any Customer.

 

(b) Optional Repurchase. If requested by Seller, Master Distributor may, at its
sole discretion, resell Goods to Seller, provided that such repurchased Goods
may only be used or sold by Seller outside the Territory.

 

(c) Repurchase Price. In any case of repurchase and resale under this Section
5.07, the repurchase price will be the most recent acquisition price paid to
Seller by Master Distributor for the Goods.

 

Section 5.08 Certain Remedies of Master Distributor. Without limiting any other
remedies to which Master Distributor is entitled under this Agreement, Master
Distributor may, at its sole discretion:

  

(a) in the case of (i) the bankruptcy or dissolution of Seller that is not
dismissed within thirty (30) days, contract directly with the manufacturer(s) of
the Goods (the “Manufacturer”) to have Goods made, shipped, and delivered to
Master Distributor in a manner otherwise consistent with the terms of this
Agreement; or

 

(b) in the case that the Manufacturer either (i) fails to ship Goods to Master
Distributor pursuant to the terms of the relevant Purchase Order and this
Agreement or (ii) ships Defective Goods to Master Distributor, pursue directly
against the Manufacturer any applicable right or remedy available to Master
Distributor under this Agreement, at law, in equity, or otherwise.

ARTICLE VI

ORDER PROCEDURE

  

Section 6.01 Non-Binding Forecasts. At least quarterly Master Distributor shall
provide Seller with Forecasts. The Forecasts are for information purposes only.
Any Good quantities cited in or pursuant to this Agreement, except for
quantities cited in a Purchase Order as firm, are preliminary and non-binding
only. Master Distributor makes no representation or warranty as to the quantity
of Goods that it will purchase, if any.

 

Section 6.02 Purchase Order. Master Distributor shall issue Purchase Orders to
Seller in written form via facsimile, email, or US mail.

‌

10

 

 



Section 6.03 Acceptance and Rejection of Purchase Orders. Seller shall confirm
to Master Distributor the receipt of each Purchase Order issued hereunder (each,
a “Confirmation”) within three (3) Business Days following Seller’s receipt
thereof by Notice via facsimile, email, or US mail. Each Confirmation must
reference Master Distributor’s Purchase Order number, confirm acceptance of the
Purchase Order or, solely if permitted under this Section 6.03, advise Master
Distributor of Seller’s rejection or modifications of such Purchase Order, the
date of acceptance or rejection, and the basis for rejection and requested
modification, if applicable. If a modification is requested the parties shall
negotiate in good faith any such reasonably requested modifications by Seller.
If Seller fails to issue a Confirmation within the time set forth in the first
sentence of this Section 6.03, or otherwise commences performance under such
Purchase Order, Seller will be deemed to have accepted the Purchase Order.
Master Distributor may withdraw any Purchase Order prior to Seller’s acceptance
(or deemed acceptance) thereof.

 

Section 6.04 Master Distributor’s Right to Terminate Purchase Orders. In
addition to its rights under Section 10.03 to terminate all effective Purchase
Orders in connection with the termination of this Agreement, Master Distributor
may, in its sole discretion, without liability or penalty, terminate any
Purchase Order with or without cause effective within ten (10) days from
delivery of such Notice to Seller, and any funds paid to Seller on account of
such Purchase Order shall be refunded promptly to Master Distributor or credited
towards another Purchase Order of Master Distributor, as directed by Master
Distributor.

 





Section 6.05 Effect of Termination of Purchase Orders. If any Purchase Order is
terminated under this Article VI or Article X, in accordance with Master
Distributor’s written direction, Seller shall immediately cease work and
purchasing materials relating to fulfilling the Purchase Order.

 

Section 6.06 Master Distributor’s Right to Request Amendments to Purchase
Orders. Master Distributor may, upon reasonable Notice to Seller, request
changes to a Purchase Order. Within five (5) days after receiving such request,
Seller shall Notify Master Distributor of all Purchase Order Transaction Terms
impacts as it shall determine in good faith. Master Distributor may then submit
an amended Purchase Order including the revised Purchase Order Transaction Terms
set out in Seller’s Notice, which will be subject to acceptance, modification or
rejection under Section 6.03.

ARTICLE VII

SHIPMENT AND DELIVERY

  

Section 7.01 Shipment and Delivery Requirements. Seller shall assemble, pack,
mark, and ship Goods strictly in the quantities, by the methods, to the Delivery
Locations, and by the Delivery Dates, specified in the applicable Purchase Order
or this Agreement. Delivery times will be measured to the time that goods are
actually received at the Delivery Location. Subject to Section 17.16, time,
quantity, and delivery to the Delivery Location are of the essence of this
Agreement. If Seller fails to comply with any of its delivery obligations under
this Section 7.01, Master Distributor may, without limiting Master Distributor’s
other rights under this Agreement or applicable Law, in Master Distributor’s
sole discretion and at Seller’s sole cost and expense: (a) approve a revised
Delivery Date or (b)  require expedited or premium shipment. Unless otherwise
expressly agreed by the Parties in writing, Seller may not make partial
shipments of goods to Master Distributor.

 



11

 

 

Section 7.02 Packaging and Labeling. Seller shall properly pack, mark, and ship
Goods as instructed by Master Distributor and otherwise in accordance with
applicable Law , and shall provide Master Distributor with shipment
documentation showing the Purchase Order number, Seller’s identification number
for the subject Goods, the quantity of units in shipment, the number of cartons
or containers in shipment, Seller’s name, the bill of lading number, and the
country of origin.

 

Section 7.03 Acceptance of Goods. Master Distributor shall inspect the Goods
within ten (10) days of receipt to determine if the if the Goods are Defective
and provide notice within such period to Seller of such Nonconforming Goods. If
the Goods delivered under this Agreement are Nonconforming Goods or Excess
Goods, Master Distributor may, at its sole option:

 

(a)if such Goods are Nonconforming Goods within 10 days of receipt, either:

 

(i)  reject Nonconforming Goods (including entire lots of Goods) and return such
Nonconforming Goods to Seller, at Seller’s expense and upon receipt of such
NonConforming Goods, Seller shall refund all amounts paid for such NonConforming
Goods plus any inspection, testing, shipping, handling, and transportation
charges paid by Master Distributor; or

  

(ii)  require prompt correction or replacement of such Goods with Goods that are
not Defective,

 

(b)  if such Goods are Excess Goods within ten (10) days of receipt, reject such
Excess Goods and return such NonConforming Goods to Seller, at Seller’s expense
and upon receipt of such NonConforming Goods, Seller shall for a refund, plus
any inspection, testing, shipping, handling, and transportation charges paid by
Master Distributor..

 

If a refund is provided by Seller, that shall be Master Distributors sole and
exclusive remedy under this provision. Otherwise, in each case the exercise by
Master Distributor of any other rights available to Master Distributor under
this Agreement or pursuant to applicable Law shall not be limited. Master
Distributor shall ship from any location, at Seller’s expense and risk of loss,
the Nonconforming Goods or Excess Goods to the nearest authorized Seller
location. If Master Distributor exercises its option to replace Nonconforming
Goods, Seller shall, after receiving Master Distributor’s shipment of
Nonconforming Goods, ship to Master Distributor, at Seller’s expense and risk of
loss, the replaced Goods to the Delivery Location in a timely manner. Master
Distributor will be deemed to have accepted delivered Goods if Master
Distributor has not notified Seller that it is exercising its rights under
subparagraphs (a) or (b) of this Section 7.03 within five (5) days after the
Goods are actually received at the Delivery Location.

 

Section 7.04 Right of Return. Seller understands that Master Distributor
anticipates entering into a distribution agreement(s) with third party
distributor(s) (e.g., Synnex Corporation) (each a “Distributor”), and will grant
the following rights to those Distributors, which Seller acknowledges and agrees
to accommodate:

 



12

 

 

(a)             Distributor may return one (1) monthly set of shipments to
Master Distributor’s warehouse location of any Goods that have been in
Distributor’s inventory for over ninety (90) days (the “Eligible Products”), and
Master Distributor shall issue a credit memo to Distributor for such return.
Master Distributor shall be responsible for freight, insurance, taxes, duties
and other costs of return and reshipment. No penalty or restocking charges shall
apply, provided that the total value of the returned shipment does not exceed
25% of the previous three months aggregate purchases by such Distributor from
Master Distributor.

 

(b)             Notwithstanding the foregoing, Distributor shall have the right,
from the date of Master Distributor’s receipt of the first purchase order from
Distributor only and carrying forward for one hundred eighty (180) days, to
return for credit to Master Distributor without penalty or restocking charges,
any Eligible Products. Upon request of Distributor, Master Distributor shall
issue a Return Material Authorization Number in writing for the Eligible
Products. Eligible Products shall be returned to Master Distributor and Master
Distributor shall be responsible for freight, insurance, taxes, duties and other
costs of return and reshipment. Master Distributor shall issue a credit memo to
Distributor for the invoice price of the Eligible Products. If requested by
Distributor, a Master Distributor representative shall be available to inspect
returns at Distributor’s warehouse within ten (10) business days of request.





 

(c)             Seller shall promptly notify Master Distributor of the revision,
enhancement or discontinuance of production of any Goods in order for Master
Distributor to notify each Distributor. Within sixty (60) days after the receipt
of such notice by Distributor and no more than sixty (60) days past the actual
date of such revision, enhancement or discontinuance, Distributor may return to
Master Distributor any Goods covered by that notice, freight prepaid. The amount
of such shipment shall not be considered as a portion of that calculated under
the guidelines stated in Section 7.04(a). Within thirty (30) days after receipt
of the shipment, Master Distributor shall issue a credit memo to Distributor for
the invoice price paid by Distributor for such Goods.

 

(d)             Seller shall allow Master Distributor to return, pursuant to
Sections 7.04(a) through 7.04(c), any Goods that have been opened by any
Distributor or reseller, provided such Goods are complete and in substantially
new condition.

 

    For each Good returned to Master Distributor under this Section 7.04, once
Seller verifies its quantity and quality, subject to Section 5.03, Seller and
Master Distributor shall split the costs associated with such returns evenly.

 

Section 7.05 Title and Risk of Loss. Title and risk of loss to Goods shipped
under any Purchase Order passes to Master Distributor upon delivery of the Goods
to the Delivery Location. Title will transfer to Master Distributor even if
Seller has not been paid for such Goods, provided that Master Distributor will
not be relieved of its obligation to pay for Goods in accordance with the terms
hereof. Seller will bear all risk of loss or damage regarding Goods until Master
Distributor’s receipt of such Goods in accordance with the terms hereof.

 



13

 

 

Section 7.06 Price Decreases. The Parties may, from time to time and solely upon
mutual agreement, choose to decrease the list price for the Goods. In the event
of such price decrease, Seller shall promptly grant Master Distributor a
corresponding price decrease and issue a credit memo for an amount equal to
fifty percent (50%) of the amount by which the price was decreased for (a) any
affected Goods ordered or purchased by Master Distributor, which either have not
been shipped or delivered to Master Distributor, and (b) all Goods held in
inventory by Master Distributor on the date of such price reduction. Inventory
purchased from Master Distributor and still on hand in its Distribution Channel
(i.e., its Distributors and resellers) shall be protected as stated above, with
the credit for same flowing from Seller, through Master Distributor, to Master
Distributor’s Distribution Channel. The provisions of this Section 7.06 (a) will
only take effect for products received by Master Distributor after June 30,
2020.

  

Section 7.07 Best Prices. The Price for Goods, as amended from time to time,
shall be at least as low as the lowest Price that seller offers to any of its
distributors and resellers of the Goods in the applicable Territory. If Seller
sells any Goods to any of its distributors and resellers of the Goods in the
Territory at a price lower than the Price paid by Master Distributor, Seller
shall immediately notify Master Distributor of the same. Master Distributor
shall immediately thereafter receive such lower Price on such Goods and Seller
shall issue a credit memo to Master Distributor for the difference between the
Price paid by Master Distributor for all such Goods in Master Distributor’s
inventory, less such lower Price.

 

ARTICLE VIII

INSTALLATION, SUBSCRIPTIONS, AND TECHNICAL SUPPORT

 

Section 8.01 Delivery to Customer; Installation. Master Distributor shall, at
its sole cost, deliver and perform physical installation and setup of Goods and
the Software purchased by an End User at the location designated by the End
User.

 

Section 8.02 Subscription Services. Master Distributor and Seller shall
collaborate on establishing market pricing for Platform subscriptions to be sold
to End Users in connection with the Goods as set forth in the Territory
Addendum. Master Distributor shall collect revenues attributable to Platform
activation fees and monthly subscription fees (“Subscription Revenues”) directly
from End Users. Seller will be entitled to the respective per-unit, one-time
royalty fees set forth on the applicable Territory Addendum for each Platform
activation and Platform subscription that has been paid to Master Distributor
(such net amount, the “Seller Royalty”). No later than the thirtieth (30th) day
after the end of each calendar quarter during the Term, Master Distributor shall
calculate and remit to Seller the Seller Royalty attributable to the prior
calendar quarter. Notwithstanding the foregoing, if the Subscription Revenues
received by Master Distributor in any calendar month exceed $50,000, (a) Master
Distributor shall calculate and remit to Seller the Seller Royalty attributable
to that month no later than the thirtieth (30th) day after the end of that
month; and (b) for the duration of the same calendar quarter, Master Distributor
shall remit to Seller the Seller Royalty attributable to each remaining calendar
month of such calendar quarter no later than the thirtieth (30th) day after the
end of each such remaining calendar month. The Seller or, at its option, a
certified public accountant paid by the Seller, during the Term and for two (2)
years thereafter, but in no event more than once annually, shall have the right
to examine and audit such records of the Master Distributor at reasonable times
during normal business hours. All audit costs will be paid by the Seller if
there is no underpayment of fees to the Seller.  In the event such audit
discloses that the fees previously paid or reported as due to the Seller have
been underpaid or under-reported as of the date of the audit, then Master
Distributor shall immediately pay to Seller as applicable any difference between
fees paid and fees actually owed and all expenses incurred by Seller in
performing the audit.

 



14

 

  

Section 8.03 Ongoing Support. Master Distributor shall perform ongoing technical
support for End Users with respect to the Goods, the Software, and the Platform
in compliance with Service Level Agreement substantially in the form attached
hereto as Exhibit A, to be agreed upon by the parties within 30 days of this
Effective Date, as it may be amended from time to time (the “SLA”); provided,
however, that Seller shall be solely responsible for, and shall promptly provide
at its sole cost and expense, all technical support with respect to the Goods
and the Software for all issues that (a) render any such item fully or
substantially inoperable or inaccessible; (b) prevent any such item from
functioning in accordance with the warranties in Section 13.01 in a material
way; or (c) prevent End Users from using any of the major features or
functionalities of any such item(i.e., Tier 3 issues). For purposes of this
Section 8.03, Master Distributor and Seller, respectively, shall be responsible
only for their respective costs and expenses arising from their respective
duties under this Section 8.03 and the SLA. Any fees received by Master
Distributor from End Users in connection with any installation, setup,
maintenance, technical support, or other activities under this Article VIII will
be excluded from the Seller Royalty.

 

Section 8.04 Customer Referrals. Seller shall refer and direct each End User of
the Goods (whether such End User purchases Goods directly from Seller, directly
or indirectly through the Master Distributor or otherwise, and whether or not
the End User is located in the Territory) to the Master Distributor, so long as
the Goods were originally purchased by a Customer or End User located or
headquartered in the Territory. Seller shall not solicit or attempt to solicit
any such End User to use any software or goods other than the Goods and the
Platform.

 

Section 8.05 Seller Role with Resellers in Territory. Seller may, from time to
time and with full knowledge of Master Distributor, manage the relationship with
resellers of the Goods in the Territory, subject to approval of Master
Distributor, at its sole discretion. In such cases, Master Distributor or a
Distributor shall process and manage the fulfillment of orders for
Goods. Subject always to the agreement of both Parties, situations where this
would be deemed appropriate are limited to those where: (a) the Goods are sold
by Seller as a component of a broader solution; (b) a reseller from outside the
Territory sells to a Customer whose headquarters are outside the Territory, but
whose final End User is located inside Territory and reseller desires Goods to
be sourced in Territory; (c) a reseller has a conflict of interest with Master
Distributor; (d) reseller is a system integrator or value-add reseller with both
the desire and the ability to create a solution in which the Goods are a
component and will desire Seller’s assistance, technical expertise, and tools
such as APIs or SDKs, to integrate with other systems; or (e) Master
Distributor, at its sole discretion, requests Seller to manage relationship with
reseller directly. In any case above where Seller sells Goods directly to a
reseller, Customer, End User, or other Person, Master Distributor will be
entitled to the Seller Royalty set forth on Addendum A for each Good sold.
Additionally, Master Distributor may perform Billing Support or Billing &
Technical Support (both terms, as defined in Schedule 2) for any Good sold
pursuant to this Section 8.05, in which case Master Distributor will be entitled
to the fees set forth in Schedule 2 for each Good for which Master Distributor
provides such services.



15

 

ARTICLE IX

USE OF SELLER’S INTELLECTUAL PROPERTY

 

Section 9.01 Use of Seller’s Name and Trademarks. Master Distributor and its
authorized independent sales representatives, distributors, resellers, referral
partners, successors, and assigns are authorized and licensed to:

 

(a)  use Trademarks, service marks and trade names of Seller and any third party
licensed by Seller in connection with marketing, promoting, or reselling the
Goods, as agreed to in writing by the Seller; and

 

(b) refer to itself as an authorized distributor of the Goods without limitation
in the Territory.

 

Section 9.02 Use of Master Distributor’s Name and Trademarks. Seller is
authorized and licensed to use Trademarks, service marks, and trade names of
Master Distributor solely in connection with marketing and promoting the Goods
and fulfilling Seller’s obligations under Section 4.02(c).

 

Section 9.03 Limited Have Made Rights. Solely in connection with Master
Distributor’s exercise of its rights under Section 5.08(a), Master Distributor
is granted a license to make and have made Goods under any Patent of Seller that
is used in, implicated by, or otherwise connected with the manufacturing and
production of Goods.

ARTICLE X

TERM; TERMINATION

 

Section 10.01 Initial Term. The term of this Agreement shall be deemed to have
commenced on April 20, 2020 and will continue for a period of twelve (12) months
thereafter, unless and until earlier terminated as provided under this Agreement
or applicable Law (the “Initial Term”).

 

Section 10.02 Renewal Term. Upon expiration of the Initial Term, this Agreement
automatically renews for additional successive twelve (12) month terms unless
and until (a) Master Distributor provides Notice of nonrenewal at least sixty
(60) days before the end of the then-current term (a) Seller provides Notice of
nonrenewal at least six (6) months before the end of the then-current term or
(b) earlier terminated as provided under this Agreement or applicable Law (each,
a “Renewal Term”, and together with the Initial Term, the “Term”). If the Term
is renewed for any Renewal Term(s) pursuant to this Section 10.02, the terms and
conditions of this Agreement during each such Renewal Term are the same as the
terms in effect immediately prior to such renewal, subject to any change agreed
to by the Parties in accordance with Section 17.07. If Master Distributor or
Sellers provides timely Notice of its intent not to renew this Agreement, then,
subject to Section 10.01, unless earlier terminated in accordance with its
terms, this Agreement terminates on the expiration of the then-current Term.‌

 



16

 

 

Section 10.03 Master Distributor’s Right to Terminate the Agreement. Master
Distributor may terminate this Agreement (including all related Purchase Orders
in accordance with Section 6.04), on Notice to Seller:

 

(a)    except as otherwise specifically provided under this Section 10.03, if
Seller is in material breach of any representation, warranty, or covenant of
Seller under this Agreement and either the breach cannot be cured or, if the
breach can be cured, it is not cured by Seller within a commercially reasonable
period of time under the circumstances, in no case exceeding fifteen (15) days
following Seller’s receipt of Notice of such breach;

  

(b)  if Seller:



 

(i)  files or has filed against it, a petition for voluntary or involuntary
bankruptcy, or otherwise becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency Law and such
case is not dismissed within 30 days;

 

(ii)  seeks reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition, or other relief with respect to it or its debts;

 

(iii)  makes or seeks to make a general assignment for the benefit of its
creditors; or

 

 (iv)  applies for or has a receiver, trustee, custodian, or similar agent
appointed by order of any court of competent jurisdiction to take charge of or
sell any material portion of its property or business;

 

(c)  in the event of a Force Majeure Event affecting Seller’s performance of
this Agreement for more than thirty (30) consecutive days;

 

(d)  if, without obtaining Master Distributor’s prior written consent, (i)
Seller sells, leases or exchanges a material portion of Seller’s assets, (ii)
Seller merges or consolidates with or into another Person, or (iii) a change in
Control of Seller occurs, unless in the case of a merger or consolidation of
Seller with another Person, Seller is the surviving entity and has a net worth
greater than or equal to its net worth immediately prior to the merger or
consolidation; or

  

(e)  at its option and for any reason upon ninety (90) days’ written notice to
Seller.

 

17

 

 



Any termination under this Section 10.03 is effective on Seller’s receipt of
Master Distributor’s Notice of termination or any later date set out in the
Notice.

 

Section 10.04 Seller’s Right to Terminate for Cause. Seller may terminate this
Agreement (including all related Purchase Orders) on Notice to Master
Distributor:

 

(a)  except as otherwise specifically provided under this Section 10.04, if
Master Distributor is in material breach of any representation, warranty, or
covenant of Master Distributor under this Agreement, and either the breach
cannot be cured or, if the breach can be cured, it is not cured by Master
Distributor within a commercially reasonable period of time (in no case
exceeding fifteen (15) days after Master Distributor’s receipt of Notice of such
breach).

 

(b)  if Master Distributor:

 

(i)     files or has filed against it, a petition for voluntary or involuntary
bankruptcy or otherwise becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency Law, that is
not dismissed within 30 days;

 

(ii)  seeks reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition, or other relief with respect to it or its debts;

 

(iii)  makes or seeks to make a general assignment for the benefit of its
creditors;

 

(iv)  applies for or has appointed a receiver, trustee, custodian, or similar
agent appointed by order of any court of competent jurisdiction to take charge
of or sell any material portion of its property or business;

 

(c)  in the event of a Force Majeure Event affecting Master Distributor’s
performance of this Agreement for more than thirty (30) consecutive days; or

 

(d)  if, without obtaining Seller’s prior written consent, which shall not be
unreasonably withheld, (i) Master Distributor sells, leases or exchanges a
material portion of Master Distributor’s assets, (ii) Master Distributor merges
or consolidates with or into another Person, or (iii) a change in Control of
Master Distributor’s occurs, unless in the case of a merger or consolidation of
Master Distributor with another Person, Master Distributor is the surviving
entity and has a net worth greater than or equal to its net worth immediately
prior to the merger or consolidation.

  

Any termination under this Section 10.04 is effective on Master Distributor’s
receipt of Seller’s Notice of termination or any later date set out in the
Notice.

 



18

 

 

Section 10.05 Effect of Expiration or Termination.

 

(a)  Unless Master Distributor directs otherwise, any termination under Section
10.03 automatically terminates all related Purchase Orders under Article VI.
Unless Seller directs otherwise, any termination under Section 10.04
automatically terminates all related Purchase Orders under Article VI.

 

(b)  Upon the expiration or earlier termination of this Agreement:

 

(i)  each Party shall promptly return to the other Party or destroy all
documents and tangible materials (and any copies thereof) containing,
reflecting, incorporating, or based on the other Party’s Confidential
Information;

 

(ii)  each Party shall promptly permanently erase all of the other Party’s
Confidential Information from its computer systems, except for copies that are
maintained as archive copies on its disaster recovery and/or information
technology backup systems. Each Party shall destroy any such copies upon the
normal expiration of its backup files; and

 

(iii)  each Party shall promptly certify in writing to the other Party that it
has complied with the requirements of this clause.

 

(c)  The Party terminating this Agreement, or in the case of the expiration of
this Agreement, each Party, shall not be liable to the other Party for any
damage of any kind (whether direct or indirect) incurred by the other Party by
reason of the expiration or earlier termination of this Agreement. Termination
of this Agreement will not constitute a waiver of any of the terminating Party’s
rights or remedies under this Agreement, at law, in equity, or otherwise.

 

(d) Notwithstanding the provisions of Section 17.03, in the case that this
Agreement is terminated for any reason, the Parties shall continue to perform
such obligations and provide such services and all fees are paid for such Goods
shipped and services performed for the fees set forth under this Agreement as
necessary to ensure that the Platform and the Software continue to operate for
the life of the respective Goods in same condition as if this Agreement were
still fully in effect.

 

Section 10.06 Post-Term Resale Period. On the expiration or earlier termination
of this Agreement, Master Distributor may, in accordance with the applicable
terms and conditions of this Agreement, sell off its existing inventories of
Goods for a period of six (6) months following the last day of the Term (the
“Post-Term Resale Period”)

ARTICLE XI

CONFIDENTIALITY

 

Section 11.01 Scope of Confidential Information. From time to time during the
Term, either Party (as the “Disclosing Party”) may disclose or make available to
the other Party (as the “Receiving Party”) information about its business
affairs, goods and services, Forecasts, confidential information, and materials
comprising or relating to Intellectual Property Rights, Trade Secrets,
third-party confidential information, and other sensitive or proprietary
information; such information, whether orally or in written, electronic, or
other form or media, and whether or not marked, designated, or otherwise
identified as “confidential” constitutes “Confidential Information” hereunder.
Confidential Information excludes information that, at the time of disclosure
and as established by documentary evidence:

 



19

 

 

(a)  is or becomes generally available to and known by the public other than as
a result of, directly or indirectly, any breach of this Article XI by the
Receiving Party or any of its Representatives;

 

(b)  is or becomes available to the Receiving Party on a non-confidential basis
from a third-party source, provided that such third party is not and was not
prohibited from disclosing such Confidential Information;

 

(c)  was known by or in the possession of the Receiving Party or its
Representatives before being disclosed by or on behalf of the Disclosing Party;
or

 

(d)  was or is independently developed by the Receiving Party without reference
to or use of, in whole or in part, any of the Disclosing Party’s Confidential
Information.

 

Section 11.02 Protection of Confidential Information. The Receiving Party shall:

 

(a)  protect and safeguard the confidentiality of the Disclosing Party’s
Confidential Information with at least the same degree of care as the Receiving
Party would protect its own Confidential Information, but in no event with less
than a commercially reasonable degree of care;

 

(b)  not use the Disclosing Party’s Confidential Information, or permit it to be
accessed or used, for any purpose other than to exercise its rights or perform
its obligations under this Agreement; and

 

(c)  not disclose any such Confidential Information to any Person, except:

 

(i)  to the Receiving Party’s Representatives who need to know the Confidential
Information to assist the Receiving Party, or act on its behalf, to exercise its
rights or perform its obligations under this Agreement;

 

(ii)  pursuant to applicable Law, provided that the Receiving Party shall first
provide the Disclosing Party with: (A) prompt Notice of such requirement so that
the Disclosing Party may seek, at its sole cost and expense, a protective order,
or other remedy; and (B) reasonable assistance, at the Disclosing Party’s sole
cost and expense, in opposing such disclosure or seeking a protective order or
other limitations on disclosure; or

 



20

 

 

(iii) pursuant to Master Distributor’s obligations under the applicable
securities Laws and the regulations of any exchange on which Master
Distributor’s securities are traded.

 

The Receiving Party shall be responsible for any breach of this Article XI
caused by any of its Representatives. The provisions of this Article XI shall
survive termination or expiration of this Agreement for any reason for a period
of two (2) years after such termination or expiration. On the expiration or
earlier termination of this Agreement, the Receiving Party and its
Representatives shall, pursuant to Section 10.05(b), promptly return or destroy
all Confidential Information and copies thereof that it has received under this
Agreement.

ARTICLE XII

REPRESENTATIONS AND WARRANTIES

  

Section 12.01 Seller’s Representations and Warranties. Seller represents,
warrants, and covenants to Master Distributor that:

 

(a)  it is a limited liability company organized, validly existing, and in good
standing in the jurisdiction of its organization/formation;

 

(b)  it is duly qualified to do business and is in good standing in every
jurisdiction in which such qualification is required or purposes of this
Agreement, except where the failure to be so qualified, in the aggregate, would
not reasonably be expected to adversely affect its ability to perform its
obligations under this Agreement;

 

(c)  it has the full right, power, and authority to enter into this Agreement,
to grant the rights and licenses granted under this Agreement, and to perform
its obligations under this Agreement;

 

(d)  the execution of this Agreement by its Representative whose signature is
set forth at the end hereof has been duly authorized by all necessary action of
Seller;

 

(e) the execution, delivery, and performance of this Agreement by Seller will
not violate, conflict with, require consent under, or result in any breach or
default under:

 

(i) any of Seller’s organizational documents;

 

(ii) any applicable Law; or

 

(iii) with or without notice or lapse of time or both, the provisions of any
Seller Contract;

  

(f)  when executed and delivered by each of Master Distributor and Seller, this
Agreement will constitute the legal, valid, and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws and equitable principles related to or affecting creditors’ rights
generally or the effect of general principles of equity; and

 



21

 

 

(g)  it is now and at all times will remain in material compliance with all Laws
of the Territory and Seller Contracts applicable to this Agreement, the Goods,
the Software, the Platform, and the operation of its business.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 12.01 and 13.01, Seller EXPRESSLY
DISCLAIMS ALL WARRANTIES AND REPRESENTATIONS, EXPRESS OR IMPLIED, CONCERNING THE
GOODS, SERVICES AND DELIVERABLES, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY OR OTHERWISE ARE
HEREBY DISCLAIMED.

 

Section 12.02 Master Distributor’s Representations and Warranties. Master
Distributor represents, warrants, and covenants to Seller that:

 

(a)  it is a corporation duly organized, validly existing, and in good standing
in the jurisdiction of its incorporation;

 

(b)  it is duly qualified to do business and is in good standing in every
jurisdiction in which such qualification is required for purposes of this
Agreement, except where the failure to be so qualified, in the aggregate, would
not reasonably be expected to adversely affect its ability to perform its
obligations under this Agreement;

 

(c)  it has the full right, power and authority to enter into this Agreement, to
grant the rights and licenses granted under this Agreement, and to perform its
obligations under this Agreement;

 

(d)  the execution of this Agreement by its Representative whose signature is
set forth at the end hereof has been duly authorized by all necessary action of
Master Distributor;

 

(e)  the execution, delivery, and performance of this Agreement by Master
Distributor will not violate, conflict with, require consent under, or result in
any breach or default under:

 

(i)  any of Master Distributor’s organizational documents;

 

(ii)  any applicable Law; or

  

(iii)  with or without notice or lapse of time or both, the provisions of any
Master Distributor Contract; and

 

(f)  when executed and delivered by each of Seller and Master Distributor, this
Agreement will constitute the legal, valid, and binding obligation of Master
Distributor, enforceable against Master Distributor in accordance with its
terms, except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws and equitable principles related to
or affecting creditors’ rights generally, or the effect of general principles of
equity.

 



22

 

 

 

(g)  it is now and at all times will remain in material compliance with all Laws
of the Territory and Master Distributor Contracts applicable to this Agreement
and the operation of its business.

 

(h)  no goods, nor the manufacture, marketing, sale, and use of the goods, or
software, nor anything in or contemplated by this Agreement, used in conjunction
with the Software, Platform or the Goods infringes on any third-party
Intellectual Property Rights.

ARTICLE XIII

PRODUCT WARRANTIES

  

Section 13.01 Product Warranties. Seller warrants to Master Distributor that:

 

(a)  for a period of twelve (12) months from the date of initial delivery of the
Good to any End User (the “Warranty Period”), such Good will conform with the
specifications and documentation provided with the Good and will be free from
defects in material and workmanship;

 

(a)Goods are free of defects in design;

 

(c)  no claim, lien, or action exists or is threatened against Seller that would
interfere with the marketing, use, or sale of the Goods;

 

(d)  no Goods, nor the manufacture, marketing, sale, and use of the Goods, the
Software, the Platform, nor anything in or contemplated by this Agreement,
infringes on any third-party Intellectual Property Rights;

 

(e)  Master Distributor will receive good and valid title to the Goods, free and
clear of all encumbrances and liens of any kind;

 

(f)  the Goods are new and do not contain used or reconditioned parts;

 

(h) the Software and the Platform contain no harmful code, intentionally placed
by Seller into the Software or Platform;

 



(i)  it has disclosed to Master Distributor in writing the existence of any
third-party code, including open source code, that is included in or is provided
in connection with the Goods, the Software, and the Platform, and that Seller
and the Goods, the Software, and the Platform are in compliance with all
licensing agreements applicable to such third-party code;

 

    Master Distributor may pass-through to End Users all warranties granted by
Seller under this Agreement.

 



23

 

 

Section 13.02 Remedies for Breach of Warranties. During the Warranty Period, if
Goods do not comply with the warranties in this Agreement, in addition to other
remedies available at Law or in this Agreement, Seller shall, at Seller’s
discretion, repair or replace such Defective Goods. For such Goods, Master
Distributor shall ship, at Master Distributor’s expense and risk of loss, such
allegedly Defective Goods to the nearest authorized Seller location (Hong Kong)
and Seller will, at Seller’s expense and risk of loss, return any repaired or
replaced Good to a location designated by Master Distributor in a timely manner.

 

Section 13.03 Recalls. If any Goods sold to Master Distributor are Defective and
a recall campaign is necessary, only Seller may implement such recall campaign
Without prejudice to Master Distributor’s rights under Section 13.01 and Section
13.02, if a recall campaign is implemented, at Master Distributor’s option and
Seller’s sole cost, Seller shall promptly either repair or replace, or credit or
refund Prices for, all such returned Goods .

ARTICLE XIV

INDEMNIFICATION

  ‌

Section 14.01 Seller Indemnification.

(a)Subject to the terms and conditions of this Agreement, including those set
forth in Section 14.02, Seller shall indemnify, defend, and hold harmless Master
Distributor and its Representatives, officers, directors, employees, agents,
Affiliates, distributors, resellers, referral partners (and, for each of the
foregoing that is an entity, their respective officers, directors, employees,
and agents), successors, and permitted assigns (collectively, “Master
Distributor Indemnitees”) against any and all losses, damages, liabilities,
deficiencies, claims, actions, judgments, settlements, interest, awards,
penalties, fines, costs, or expenses of whatever kind, including attorneys’
fees, fees and the costs of enforcing any right to indemnification under this
Agreement, and the cost of pursuing any insurance providers, incurred by a
Master Distributor Indemnitee or End User or awarded against a Master
Distributor Indemnitee or End User (collectively, “Losses”), relating to,
arising out of, or resulting from any Claim of a third party alleging:
(a)  breach or non-fulfillment of any representation, warranty, or covenant this
Agreement by Seller or Seller’s Personnel; (b)  any negligent or more culpable
act or omission of Seller or its Personnel (including any recklessness or
willful misconduct) in connection with the performance of its obligations under
this Agreement; (c)  any bodily injury, death of any Person, or damage to real
or tangible personal property caused by the willful or negligent acts or
omissions of Seller or its Personnel; or (d) any failure by Seller or its
Personnel to comply with any applicable Laws in the Territory.

 



24

 

 

(b)Subject to the terms and conditions of this Agreement, including those set
forth in Section 14.02, Master Distributor shall indemnify, defend, and hold
harmless Seller and its Representatives, officers, directors, employees, agents,
Affiliates, distributors, resellers, referral partners (and, for each of the
foregoing that is an entity, their respective officers, directors, employees,
and agents), successors, and permitted assigns (collectively, “Seller
Indemnitees”) against any and all Losses, relating to, arising out of, or
resulting from any Claim of a third party alleging: (a)  breach or
non-fulfillment of any representation, warranty, or covenant this Agreement by
Master Distributor or Master Distributor’s Personnel; (b)  any negligent or more
culpable act or omission of Master Distributor or its Personnel (including any
recklessness or willful misconduct) in connection with the performance of its
obligations under this Agreement; (c)  any bodily injury, death of any Person,
or damage to real or tangible personal property caused by the willful or
negligent acts or omissions of Master Distributor or its Personnel; or (d) any
failure by Master Distributor or its Personnel to comply with any applicable
Laws in the Territory.

 

Section 14.02 Exceptions and Limitations on Indemnification. Notwithstanding
anything to the contrary in this Agreement, an indemnifying party is not
obligated to indemnify or defend the indemnified party’s Indemnitee against any
claim (whether direct or indirect) if such claim or corresponding Losses
directly result from the indemnifying party Indemnitee’s or its Personnel’s:
(a)  gross negligence or more culpable act or omission (including recklessness
or willful misconduct); or (b)  bad faith failure to comply with any of its
obligations set forth in this Agreement.

 

Section 14.03 Seller Intellectual Property Indemnification. Subject to the terms
and conditions of Section 14.04, Seller shall defend (at Seller’s option), hold
harmless, and indemnify Master Distributor Indemnitees from and against all
Losses arising out of any third-party Claim alleging that any of the Goods,
Software, Platform, or Master Distributor’s receipt or use thereof infringes any
Intellectual Property Right; provided that the indemnification obligations under
the foregoing clause shall not apply to infringement actions or claims to the
extent that such actions or claims are based on or result from: (i) the use of
any Goods, Software, Platform in violation of the terms of this Agreement or the
Seller’s Terms of Use for the Goods, Software or Platform, (ii) any alteration
or modification of the Goods, Software or Platform by any person other than by,
on behalf or at the direction of Seller or its authorized agent, and provided
the loss in question would not have occurred, in whole or in part, but for such
unauthorized alteration or modification, (iii) any combination, operation or use
of the Goods, Software or Platform with equipment or software not supplied,
recommended or approved in writing by Seller, unless such use is performed by,
on behalf or at the direction of Developer or its affiliates, and provided the
loss in question would not have occurred, in whole or in part, but for such
unsanctioned use, or (iv) compliance with information, directions,
specifications or materials provided by Master Distributor or other sub
distributor or reseller. In addition, if such a Claim is or is likely to be
made, Seller shall, at its own expense, exercise the following as determined in
the Seller’s discretion: (a) obtain for Master Distributor and its End Users the
right to continue to use and sell the Goods consistent with this Agreement;
(b) modify the Goods, Software, or Platform, as applicable, so they are
non-infringing and in compliance with this Agreement; (c) replace the Goods,
Software, or Platform with non-infringing ones that comply with this Agreement;
or (d)   accept the cancellation and return (at Seller’s expense) of infringing
Goods, Software, or Platform without Master Distributor or End Users having any
cancellation liability and refund to Master Distributor and End Users any amount
paid for such infringing Goods. The foregoing shall be Master Distributor’s sole
remedy for an infringement claim of Goods, Software, Platform, or Master
Distributor’s receipt or use thereof. If the Goods, Software, or Platform, or
any part thereof, become, or in Seller’s opinion are likely to become, subject
to a Claim that qualifies for intellectual property indemnification coverage
under this Section 14.03, Seller shall, at its sole option and expense, Notify
Master Distributor and End Users to cease using such Goods. Master Distributor
shall Notify Seller of third-party Claims against Master Distributor and
reasonably cooperate in the investigation, settlement, and defense of such
Claims at Seller’s expense.

 



25

 

 

Section 14.04 Exceptions to Seller’s Intellectual Property Indemnification.
Notwithstanding anything to the contrary in this Agreement, Seller is not
obligated to indemnify or defend any Master Distributor Indemnitee against any
claim under Section 14.03 if such claim or corresponding Losses arise out of or
result from the circumstances described in Section 14.02(a) or Section 14.02(b).

 

 

ARTICLE XV

LIMITATION OF LIABILITY

  

Section 15.01 No Liability for Consequential or Indirect Damages. EXCEPT FOR
LIABILITY FOR INDEMNIFICATION, LIABILITY FOR BREACH OF CONFIDENTIALITY, OR
LIABILITY FOR INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL PROPERTY RIGHTS,
NEITHER PARTY NOR ITS REPRESENTATIVES SHALL BE LIABLE FOR CONSEQUENTIAL,
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE, OR ENHANCED DAMAGES, ARISING
OUT OF OR RELATING TO ANY BREACH OF THIS AGREEMENT, WHETHER OR NOT THE
POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED IN ADVANCE BY MASTER DISTRIBUTOR
OR COULD HAVE BEEN REASONABLY FORESEEN BY SUCH PARTY, REGARDLESS OF THE LEGAL OR
EQUITABLE THEORY (CONTRACT, TORT, OR OTHERWISE) UPON WHICH THE CLAIM IS BASED,
AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL
PURPOSE. EXCEPT FOR LIABILITY FOR INDEMNIFICATION, LIABILITY FOR BREACH OF
CONFIDENTIALITY, OR LIABILITY FOR INFRINGEMENT OR MISAPPROPRIATION OF
INTELLECTUAL PROPERTY RIGHTS, NEITHER Under no circumstances whatsoever will
EITHER PARTY be liable for any matter or matters that will exceed in the
aggregate the amounts paid or payable for goods shipped or services performed to
Seller the PRECEDING 12 months.

ARTICLE XVI

INSURANCE OBLIGATIONS

 

Section 16.01 Insurance. Without limiting Seller’s indemnification obligations
under this Agreement, during the Term, Seller shall, at its own expense,
maintain and carry in full force and effect at least the following types of
insurance coverage, subject to the requirements set forth in Section 16.02:
(a)  commercial general liability with limits of at least million dollars
($1,000,000) per occurrence, including bodily injury, property damage covering
the Goods, and advertising liability, which policy will also include contractual
liability coverage insuring the activities of Seller under this Agreement;
(b)  worker’s compensation with limits no less than the minimum amount required
by applicable law; and (c)  umbrella (excess) liability for the coverage in
Section 16.01(a), with limits of one million dollars ($1,000,000) per
occurrence.

 



26

 

 

Section 16.02 Insurance Contract Requirements. Seller shall ensure that all
insurance policies required pursuant to Section 16.01: (a) are issued by
insurance companies reasonably acceptable to Master Distributor; (b) provide
that such insurance carriers give Master Distributor at least thirty (30) days’
prior Notice of cancellation or non-renewal of policy coverage, provided that,
prior to such cancellation, Seller has new insurance policies in place that meet
the requirements of this Article XVI; (c) provide that such insurance be primary
insurance and any similar insurance in the name of and/or for the benefit of
Seller shall be excess and non-contributory; (d) name Master Distributor and
Master Distributor’s Affiliates, including, in each case, all successors and
permitted assigns, as additional insureds; and (e) waive any right of
subrogation of the insurers against Master Distributor or any of its Affiliates.

 

Section 16.03 Insurance Certificates. On Master Distributor’s reasonable
request, Seller shall provide Master Distributor with copies of the certificates
of insurance and policy endorsements for all insurance coverage required by this
Article XVI, and shall not do anything to invalidate such insurance. This
Section 16.03 shall not be construed in any manner as waiving, restricting, or
limiting the liability of either Party for any obligations imposed under this
Agreement (including but not limited to, any provisions requiring a party hereto
to indemnify, defend, and hold the other harmless under this Agreement).

ARTICLE XVII

MISCELLANEOUS

 

Section 17.01 Further Assurances. Upon a Party’s reasonable request, the other
Party shall, at its sole cost and expense, execute and deliver all such further
documents and instruments, and take all such further acts, necessary to give
full effect to this Agreement.

 

Section 17.02 Entire Agreement. Subject to Article III, this Agreement,
including and together with any related exhibits, schedules, attachments, and
appendices, together with the Purchase Orders, constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein and
therein, and supersedes all prior and contemporaneous understandings,
agreements, representations, and warranties, both written and oral, regarding
such subject matter.

 





Section 17.03 Survival. Subject to the limitations and other provisions of this
Agreement: (a) the representations and warranties of the Parties contained
herein shall survive the expiration or earlier termination of this Agreement;
and (b) Articles VIII, IX, XI, XIII, XIV, XV and Sections 10.05, 10.06, 17.04,
17.13, and 17.14 of this Agreement, as well as any other provision that, in
order to give proper effect to its intent, should survive such expiration or
termination, shall survive the expiration or earlier termination of this
Agreement. All other provisions of this Agreement shall not survive the
expiration or earlier termination of this Agreement.

 

Section 17.04 Notices. All notices, requests, consents, claims, demands,
waivers, and other communications hereunder (each, a “Notice”, and with the
correlative meaning, “Notify”) shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (return receipt requested); (c) on the date sent by email of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third (3rd) day after the date
mailed, by certified or registered first class mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 17.04.

 

27

 

 



Notice to Master Distributor:

 

 

Creative Realities, Inc.

13100 Magisterial Drive, Suite 100

Louisville, KY 40223

Attn: Will Logan, Chief Financial Officer

          E-mail: will.logan@cri.com             With a copy (which shall not
constitute notice) to:  

 

Maslon LLP

   

3300 Wells Fargo Center

90 South 7th Street

    Minneapolis, MN 55402     Attn: Bradley Pederson           E-mail:
bradley.pederson@maslon.com      

Notice to Seller:

 

 

InReality LLC

N4372 Snyder Lake Road

Neillsville, WI 54456

   

 

E-mail:

ron.levac@inreality.com

    





Section 17.05 Headings. The headings in this Agreement are for reference only
and do not affect the interpretation of this Agreement.

 

Section 17.06 Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon a determination that any term or provision is
invalid, illegal, or unenforceable, this Agreement shall be modified to effect
the original intent of the Parties as closely as possible in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 17.07 Amendment and Modification. No amendment to or modification of
this Agreement or any Purchase Order is effective unless it is in writing and
signed by an authorized Representative of each Party.

 



28

 

 

Section 17.08 Waiver. No waiver by any Party of any provision of this Agreement
or any Purchase Order shall be effective unless it is in writing and signed by
the Party waiving its right. Any waiver authorized on one occasion is effective
only in that instance and only for the purpose stated, and does not operate as a
waiver on any future occasion. None of the following constitutes a waiver or
estoppel of any right, remedy, power, privilege, or condition arising from this
Agreement: (i)  any failure or delay in exercising any right, remedy, power, or
privilege or in enforcing any condition under this Agreement; or (ii)  any act,
omission, or course of dealing between the Parties.‌

 

Section 17.09 Cumulative Remedies. All rights and remedies provided in this
Agreement are cumulative and not exclusive, and the exercise by either Party of
any right or remedy does not preclude the exercise of any other rights or
remedies that may now or subsequently be available at law, in equity, by
statute, in any other agreement between the Parties, or otherwise.

 

Section 17.10 Assignment. Except as otherwise set forth in Section 2.02, neither
Party may assign any of its rights or delegate any of its obligations under this
Agreement without the other Party’s prior written consent. Any purported
assignment or delegation in violation of this Section 17.10 shall be null and
void.

 

‌Section 17.11 Successors and Assigns. This Agreement is binding on and inures
to the benefit of the Parties to this Agreement and their respective permitted
successors and permitted assigns.

 

Section 17.12 No Third-Party Beneficiaries. Subject to Section 17.12(b), this
Agreement benefits solely the Parties to this Agreement and their respective
permitted successors and assigns and nothing in this Agreement, express or
implied, confers on any other Person any legal or equitable right, benefit, or
remedy of any nature whatsoever under or by reason of this Agreement.

  

Section 17.13 Dispute Resolution. Any dispute, controversy, or claim arising out
of or relating to this Agreement, or the breach, termination or invalidity
hereof (each, a “Dispute”), shall be submitted for negotiation and resolution to
the Chief Executive Officer of Seller (or to such other person of equivalent or
superior position designated by Seller in a written Notice to Master
Distributor) and the Chief Executive Officer of Master Distributor (or to such
other person of equivalent or superior position designated by Master Distributor
in a written Notice to Seller), by delivery of written Notice (each, a “Dispute
Notice”) from either Party to the other Party. Such persons shall negotiate in
good faith to resolve the Dispute. If the Parties cannot resolve any Dispute
within thirty (30) days after delivery of the applicable Dispute Notice, the
Dispute shall be resolved exclusively by an action to be held in the federal and
state courts sitting in the location of the defendant in such matter shall have
exclusive jurisdiction. Such arbitration shall be commenced by the sending of a
written notice by the aggrieved Party to the other Party, setting forth a
statement of the grievance. The mailing of such notice shall commence the
arbitration, and the award or decision in such arbitration shall be binding upon
the Parties. Such award or decision may be entered as a judgment in such court
or courts as may have jurisdiction in the matter. The losing Party in any action
to enforce its rights or settle any disputes under this Agreement shall pay to
the prevailing Party all of its costs and expenses paid or incurred in
connection with such suit or action, including, without limitation, the
prevailing Party’s reasonable attorneys’ fees, costs and expenses. THE PARTIES
HEREBY INTENTIONALLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL OF THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY IN ANY PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
PROVISION CONTAINED IN THIS AGREEMENT.

 



29

 

 

Section 17.14 Governing Law. This Agreement, including all Purchase Order
documents and exhibits, schedules, attachments, and appendices attached to this
Agreement and thereto, shall be governed by and construed in accordance with the
Laws of the State of Delaware, without regard to its choice or conflict of laws
rules. The parties agree that the United Nations Convention on Contracts for the
International Sale of Goods does not apply to this Agreement.

 

Section 17.15 Counterparts. This Agreement may be executed in counterparts, each
of which is deemed an original, but all of which together are deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email, or other means of electronic transmission is deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

  

Section 17.16 Force Majeure. Any delay or failure of either Party to perform its
obligations under this Agreement will be excused to the extent that the delay or
failure was caused directly by an event beyond such Party’s control, without
such Party’s fault or negligence and that by its nature could not have been
foreseen by such Party or, if it could have been foreseen, was unavoidable
(which events include, without limitation, natural disasters, embargoes,
explosions, riots, wars, or acts of terrorism, epidemics, pandemics (excluding
the COVID-19 pandemic in effect as of the date hereof), or any action, order, or
other response by any federal, state, or local government authority related to
any of the foregoing that directly prevents a Party from performing its
obligations) (each, a “Force Majeure Event”). Either party’s financial inability
to perform, changes in cost or availability of materials, components, or
services, market conditions or supplier actions or contract disputes will not
excuse performance by such party under this Section 17.16. Each party shall give
the other prompt written notice of any event or circumstance that is reasonably
likely to result in a Force Majeure Event, and the anticipated duration of such
Force Majeure Event. Each party shall use all diligent efforts to end the Force
Majeure Event, ensure that the effects of any Force Majeure Event are minimized
and resume full performance under this Agreement.

 



30

 

 

Section 17.17 No Franchise or Business Opportunity Agreement. The Parties are
independent contractors and nothing in this Agreement shall be deemed or
constructed as creating a joint venture, employment, partnership, agency
relationship, business opportunity, or franchise between Seller and Master
Distributor. Neither Party, by virtue of this Agreement, will have any right,
power, or authority to act or create an obligation, express or implied, on
behalf of the other Party. Each Party assumes responsibility for the actions of
its personnel under this Agreement and will be solely responsible for their
supervision, daily direction, and control, wage rates, withholding income taxes,
disability benefits, or the manner and means through which the work under this
Agreement will be accomplished. Except as provided otherwise in this Agreement,
Master Distributor has the sole discretion to determine Master Distributor’s
methods of operation, Master Distributor’s accounting practices, the types and
amounts of insurance Master Distributor carries, Master Distributor’s personnel
practices, Master Distributor’s marketing and promotion, Master Distributor’s
customers, and Master Distributor’s service areas and methods. The relationship
created hereby between the parties is solely that of supplier and distributor.
If any provision of this Agreement is deemed to create a franchise or business
opportunity relationship between the parties, then the parties shall negotiate
in good faith to modify this Agreement so as to effect the parties’ original
intent as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as a distribution agreement and
not a franchise or business opportunity agreement.

 



Section 17.18 Non-Solicitation. Neither party will solicit and/or offer
employment to or hire as a contractor for service, nor accept for employment or
hire as a contractor for service, the other party’s personnel, including
independent contractors during the Term of this Agreement and for a period
continuing for twelve (12) months subsequent to the termination of the Agreement
inclusive of any extension thereof; provided, however, that the foregoing
restriction shall not apply to solicitations directed at the public in general.

 

 

[Signature Page follows]

 

 



31

 





 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

  CREATIVE REALITIES, INC.         By:

/s/ Richard Mills

        Name: 

Richard Mills

        Its: Chief Executive Officer               INREALITY, LLC         By /s/
Ron Levac         Name:

Ron Levac

        Its: Chief Executive Officer



 

 

 

32

 



 

ADDENDUM A

TERRITORY ADDENDUM

(United States)

 

33

 

 

ADDENDUM B

TERRITORY ADDENDUM

(Canada)

 

34

 

 

SCHEDULE 1

LIST OF GOODS

 

35

 

 

SCHEDULE 2

BILLING AND SUPPORT FOR

OUT-OF-SCOPE PRODUCTS

 

36

 

 

SCHEDULE 3

MASTER DISTRIBUTOR’S TRADEMARKS

 

37

 

 

SCHEDULE 4

SELLER’S TRADEMARKS

 

38

 

 

EXHIBIT A

SERVICE LEVEL AGREEMENT

 

 

 



39

 